Citation Nr: 1745712	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-34 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for erectile dysfunction (ED).


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By way of background, the Board notes that the previous December 2016 Board decision found that new and material evidence sufficient to reopen the Veteran's previously denied claim of service connection for erectile dysfunction.

This matter was remanded by the Board in December 2016 for additional development.  Such development was completed and the matter returned to the Board for appellate consideration.  

The Board lastly notes that in May 2013, the Veteran appointed Mark Lippman as his representative.  In April 2017, Mr. Lippman notified the Board that his office no longer represents the Veteran in this case.  In June 2017, the Board notified the Veteran of his right to appoint a new representative, and that if no response was received within 30 days, it would be assumed the Veteran desired to represent himself on his pending appeal.  The record does not reflect a response.  Accordingly, the Veteran is assumed to be proceeding pro se.


FINDING OF FACT

The Veteran's ED is not caused by, a result of, or otherwise etiologically related to service; nor is it proximately due or aggravated by his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection, to include on a secondary basis, for ED have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in July 2010 and June 2011.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist the Veteran has also been satisfied in this case.  Neither the Veteran nor his representative has identified any other deficiency in VA's notice or assistance duties.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  

II. Service connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  The current disability requirement is satisfied when a veteran "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Alternatively, service connection may be proven on a secondary basis.  In this instance, the evidence must demonstrate an etiological relationship between a service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other. 38 C.F.R. § 3.310 (a); Wallin v. West, 11 Vet. App. 509 (1998).  While the applicable laws and regulations do not provide a definition of "proximate cause," generally it is defined as "[t]hat which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred."  BLACK'S LAW DICTIONARY 1103 (5th ed. 1979); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 (Fed.Cir.2002), rev'd on other grounds by Morgan v. Principi, 327 F.3d 1357 (Fed.Cir.2003).

	Factual Background

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

The relevant evidence of record consists of the Veteran's service treatment records (STRs), post-service VA and private treatment records, including VA examinations and/or opinions provided in September 2008, May 2014, and January 2017, and lay statements by the Veteran and other sources.

STRs are negative for any complaints of and/or treatment for any condition of the male reproductive system, to include ED.

The report of the September 2008 VA examination reflects, in pertinent part, the Veteran's reports that he was informed by a VA physician that he has "borderline diabetes."  The examiner reviewed the Veteran's medical history and noted several plasma glucose readings, which the examiner noted did not meet the American Diabetic Association criteria for diabetes mellitus, type II.  The examiner opined that the Veteran does not have diabetes mellitus, type II, documented objectively in medical records.  In light of this finding, the examiner further opined that the Veteran's claimed ED is not due to diabetes mellitus.

VA medical treatment records dated in November 2010 reflect a history of loss of libido with an onset approximately two years prior.  At that time, the Veteran denied having diabetes mellitus.  Diagnostic testing revealed the Veteran had a testosterone level below normal limits.  The Veteran was prescribed a testosterone patch, i.e., Androderm.  Treatment records dated in February 2012 reflect a diagnosis of hypogonadism.  Physical examination of the Veteran's penis was normal.  Treatment records dated in March 2014 reflect diabetes mellitus, type II, on the Veteran's active problems list.  Records dated in September 2016 reflect the Veteran began treatment for diabetes mellitus in 2014 and that hemoglobin A1C testing before 2014 were in the prediabetic range.  

The report of the May 2014 VA male reproductive examination reflects, in pertinent part, diagnoses of hypogonadism and ED.  At that time, the Veteran reported that his ED resolved as a result of testosterone replacement, and that as long as he is on testosterone, he has no problems with sexual function.  The examiner opined that it is as likely as not that the Veteran's ED is a result of his hypogonadism.  The examiner explained that hypogonadism is a result of insufficient production of testosterone.  Additionally, the examiner indicated there is no evidence to support aggravation by the Veteran's diabetes mellitus and/or ischemic heart disease.

Pursuant to the Board's December 2016 remand, an addendum medical opinion addressing the issue of aggravation was provided.  In the January 2017 addendum opinion, the examiner indicated it is less likely than not that the Veteran's ED was aggravated (permanently worsened beyond natural progression) by his now service-connected diabetes mellitus and/or ischemic heart disease.  In doing so, the examiner explained that the Veteran's ED, which had onset prior to these conditions, was successfully treated with testosterone supplements.  The examiner noted the Veteran's statements at the May 2014 examination that as long as he is on testosterone, he has no problems with sexual function.  The examiner concluded that the Veteran's statements, in conjunction with the fact the Veteran did not have any active symptoms of ED at the prior VA examination, clearly reflect there is no evidence that his ED is aggravated by his diabetes mellitus or ischemic heart disease.  Rather, the symptoms have reportedly resolved with testosterone treatment.

	Analysis

Based on a review of the record, the Board finds that service connection is not warranted for the Veteran's claimed ED on a direct basis.

In making this finding, the Board notes that STRs are negative for any complaints and/or treatment for or diagnosis of any male reproductive condition, including ED.  The Board further notes that the Veteran first exhibited symptoms of ED in or around 2008, i.e., more than three decades after service.  The Veteran has not contended (nor does the medical evidence otherwise reflect) that the Veteran's ED is directly caused by or a result of his military service.  Rather, the Veteran has consistently claimed his ED is secondary to his service-connected diabetes mellitus.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for ED on a direct basis.

Next, the Board turns to whether entitlement to service connection is warranted on a secondary basis.  Based on a review of the record, the Board finds that service connection is not warranted for the Veteran's claimed ED on a secondary basis because the evidence of record does not demonstrate that the Veteran's ED was proximately due to or aggravated by his service-connected disabilities.

In making this finding, the Board accords significant probative weight to the VA medical examination provided in May 2014, in conjunction with the January 2017 addendum opinion.  The examinations and/or opinions reflect the examiner reviewed the Veteran's pertinent medical history, and rendered findings consistent with the remainder of the evidence.

In particular, the May 2014 VA male reproductive examination noted diagnoses of hypogonadism and ED.  The examiner opined that it is as likely as not that the Veteran's ED is a result of his hypogonadism.  The examiner explained that hypogonadism is a result of insufficient production of testosterone.  Additionally, the examiner indicated there is no evidence to support aggravation by the Veteran's diabetes mellitus and/or ischemic heart disease.  

In the January 2017 addendum opinion, the examiner further explained that examiner indicated it is less likely than not that the Veteran's ED was aggravated (permanently worsened beyond natural progression) by his now service-connected diabetes mellitus and/or ischemic heart disease.  In doing so, the examiner explained that the Veteran's ED, which had onset prior to these conditions, was successfully treated with testosterone supplements.  Notably, treatment records dated in November 2010 reflect a history of loss of libido with an onset approximately two years prior.  At that time, the Veteran denied having diabetes mellitus.  Diagnostic testing revealed the Veteran had a testosterone level below normal limits.  The Veteran was subsequently diagnosed with hypogonadism.  In contrast, records dated in September 2016 reflect the Veteran began treatment for diabetes mellitus in 2014 and that hemoglobin A1C testing before 2014 were in the prediabetic range.  

The January 2017 examiner further indicated that the Veteran's statements, in conjunction with the fact the Veteran did not have any active symptoms of ED at the prior May 2014 VA examination, clearly reflect there is no evidence that his ED is aggravated by his diabetes mellitus or ischemic heart disease.  Specifically, at the May 2014 VA examination, the Veteran reported that his ED resolved as a result of testosterone replacement, and that as long as he is on testosterone, he has no problems with sexual function.  VA treatment records reflect that both diabetes mellitus and ischemic heart disease were diagnosed prior to the Veteran's May 2014 VA male reproductive examination.  

The Board has considered the Veteran's statements that his claimed ED is secondary to his service-connected diabetes mellitus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, questions of medical causation fall outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  In this case, the cause or aggravation of the Veteran's ED is a matter suited to the realm of medical expertise.  As such, to the extent the Veteran is addressing questions of medical causation and/or aggravation of the ED, the Board finds his statements are not competent lay evidence.  Notwithstanding, the probative medical evidence outweighs the lay statements.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for ED.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection, to include on a secondary basis, for ED is denied.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


